 





FIRST AMENDMENT TO OPTION AGREEMENT

 

THIS AMENDMENT AGREEMENT (the “Agreement”) dated as of September 8, 2011 is made
among ARRIBA RESOURCES INC., a company incorporated under the laws of British
Columbia (“Arriba”), MINERA ARRIBA S.A. DE C.V., a company incorporated under
the laws of Mexico (“Arriba Mexico”) and MINAS DE ALTA LEY LA PALMA, S.A. DE
C.V., a company incorporated under the laws of Mexico (the “Optionor” and
together with Arriba and Arriba Mexico, the “Parties”).

 

WHEREAS:

 

A.                  Arriba Mexico and the Optionor entered into an Option
Agreement (the “Option Agreement”) dated effective June 17, 2011, pursuant to
which Arriba Mexico was required to, among other things, issue 1,500,000 common
shares (the “Arriba Mexico Shares”) of Arriba Mexico to the Optionor in
consideration of a 50% interest in the Property; and

 

B.                  The Parties wish to amend the terms of the Option Agreement
to provide for the issuance of 1,500,000 shares of Arriba to the Optionor in
place of the Arriba Mexico Shares.

 

NOW THEREFORE this Agreement witnesses that for and in consideration of the
mutual covenants, agreements, representations and warranties set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties, the Parties
hereby agree as follows:

 

1.INTERPRETATION

 

1.1Capitalized terms not otherwise defined in this Agreement have the meanings
assigned to them in the Option Agreement.

 

2.AMENDMENT TO THE Option Agreement

 

2.1Section 1.1(f) of the Option Agreement is hereby deleted it in its entirety
and replaced with the following:

 

“(f) “Common Shares” means common shares in the capital of Arriba Resources
Inc.;”

 

2.2Section 3.1(c) of the Option Agreement is hereby deleted it in its entirety
and replaced with the following:

 

“(c) cause Arriba Resources Inc. to issue to the Optionor 1,500,000 Common
Shares on or before the Closing Date.”

 

3.GENERAL

 

3.1The Option Agreement, as amended by this Agreement, remains in full force and
effect. If there is any conflict with or inconsistency between the terms of the
Option Agreement and the terms of this Agreement, then the terms of this
Agreement will prevail to the extent of such conflict or inconsistency.

 

3.2The Optionor acknowledges that the representations and warranties of the
Optionor contained in the Option Agreement are true and correct as of the date
hereof.

 

3.3This Agreement, which includes any interest granted or right arising under
this Agreement, may not be assigned or transferred.

 

3.4The Parties may amend this Agreement only in writing.

 

3.5This Agreement enures to the benefit of and is binding upon the Parties and,
as the case may be, their respective heirs, executors, administrators and
successors.

 

3.6This Agreement is governed by the laws of Mexico.

 



 

 

 

3.7This Agreement may be executed in counterparts, each of which when delivered
will be deemed to be an original and all of which together will constitute one
and the same document.

 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
set forth above.

 

ARRIBA RESOURCES INC.   MINERA ARRIBA S.A. DE C.V           Per:     Per:    
Authorized Signatory     Authorized Signatory           MINAS DE ALTA LEY LA
PALMA, S.A. DE C.V.               Per:           Authorized Signatory      

  

 

 



 

 

